Citation Nr: 1613024	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  11-11 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease and spinal stenosis of the lumbar spine, prior to May 8, 2012, and in excess of 40 percent beginning from May 8, 2012.

2.  Whether new and material evidence has been received for service connection for a bilateral knee disability.  

3.  Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel

INTRODUCTION

The Veteran had active military service from February 1981 to January 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.    

The Veteran was scheduled for a travel Board hearing in September 2015; the Veteran however, sent correspondence withdrawing his hearing request in September 2015.  38 C.F.R. § 20.704(d)(2015).

In an August 2014 rating decision, the RO awarded a total disability rating based on individual unemployability (TDIU).  Accordingly, that issue is not presently in appellate status as a component of the increased rating claim now before the Board.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (explaining that where a claim is granted during the pendency of an appeal, a second NOD must thereafter be timely filed to initiate appellate review concerning the compensation level or the effective date assigned for the disability).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for a bilateral knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  For the period prior to May 8, 2012 the Veteran's lumbar spine forward flexion was greater than 60 degrees, and combined range of motion of the thoracolumbar spine was greater than 120 degrees; the Veteran did not have guarding or muscle spasm of the thoracolumbar spine; nor was ankylosis present

2.  For the period beginning from May 8, 2012 the Veteran's lumbar spine disability was manifested by severely reduced forward flexion of the thoracolumbar spine, but not ankylosis.

3. In a March 1993 rating decision, the RO denied service connection for a knee disability, finding that the condition was unrelated to service.

4.  Evidence received since the March 1993 rating decision, is not cumulative or redundant of evidence previously considered and raises a reasonable possibility of substantiating the claim of service connection for a bilateral knee disability.

CONCLUSIONS OF LAW

1.  For the period prior to May 8, 2012 the criteria for a rating in excess of 10 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5242 (2015).

2.  For the period beginning from May 8, 2012, the criteria for an evaluation in excess of 40 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5242 (2015).

3. The March 1993 rating decision denying entitlement to service connection for a bilateral knee disability is final. 38 U.S.C.A. §§ 7104, 7105(d) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015). 

4. Since the March 1993 rating decision, new and material evidence has been received, the claim for a bilateral knee disability is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a)(2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 


Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

A letter sent to the Veteran in May 2009 advised the Veteran with what information or evidence is necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information, and how VA determines the disability rating, and effective date.  The VCAA letter was sent prior to the rating decision in January 2010.  Previously claims to reopen required case-specific notice pursuant to Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006), however, VAOPGCPREC 6-2014 holds that only generic notice is needed to fulfill VA's duty to notify.  Therefore, VA fulfilled its duty to notify.  

With regard to the portion of the appeal which arises from a disagreement with the January 2010 rating decision which granted service-connection for degenerative disc disease, spinal stenosis of the lumbar spine at 10 percent disabling,  the courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  

VA also has a duty to provide assistance to substantiate a claim. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment records and service personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.  Social Security Administration (SSA) records have also been associated with the record.

The Veteran was afforded VA examinations in December 2009, May 2012, and July 2014 for his lumbar spine disability.  At the examinations the examiner reviewed the Veteran's complaints, medical history, conducted a physical examination and gave a diagnosis.  Since the examinations included sufficient detail as to the current severity of the Veteran's degenerative disc disease, spinal stenosis of the lumbar spine, the Board concludes that the examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

As there is no indication of the existence of additional evidence to substantiate the claim, no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

Increased Rating Lumbar Spine

The Veteran has been assigned a 10 percent rating effective from March 19, 2009, and a 40 percent rating beginning from May 8, 2012 for degenerative disc disease, spinal stenosis of the lumbar spine.  The Veteran seeks an increased evaluation for the entire appeal period.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.
Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In evaluating increased rating claims staged ratings must be considered.  Id. at 509-10. 

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

Effective September 26, 2003, VA revised the criteria for evaluating all disabilities of the spine, including intervertebral disc syndrome.  The new criteria provide that the following General Rating Formula for Diseases and Injuries of the Spine is to be used for evaluating diseases and injuries of the spine under diagnostic codes 5235 to 5243, unless a disability under Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes), with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:  
Unfavorable ankylosis of the entire spine.	100
Unfavorable ankylosis of the entire thoracolumbar spine.	50
Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.	40
Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine	30
Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as  scoliosis, reversed lordosis, or abnormal kyphosis		20
Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height		10
Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.
Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.
Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.
Note (4): Round each range of motion measurement to the nearest five degrees.
Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.
Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Evaluate intervertebral disc syndrome, Code 5243, (preoperatively or postoperatively) either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25. 

Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes:
With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.	60
With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.	40
With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.	20
With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.	10

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206. 

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has recently held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance." Id., quoting 38 C.F.R. § 4.40.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In February 2009 VA medical staff noted that the Veteran was able to lift a maximum of twenty pounds, and that he received a Department of Labor classification of "light".  VAMC records from March 2009 show that the Veteran complained of ongoing low back pain.

In December 2009 the Veteran underwent a VA compensation and pension examination for his spine.  The Veteran reported his past medical history, and that he currently experienced intermittent back pain, and muscle spasms.  The Veteran denied any radiation of pain or radiculopathy symptoms.  The examiner noted that the Veteran took three Vicodin a day, with fair response.  In review of systems, the examiner noted that the Veteran suffered from unsteadiness due to his ankles.  The Veteran noted a history of fatigue, and decreased motion.  The Veteran denied having flare-ups, stated that he uses a cane, and that he is able to walk a quarter of a mile.  The Veteran showed normal posture, normal gait, and did not have any abnormal spinal curvatures.  The examiner noted that the Veteran did not have tenderness or guarding severe enough to cause abnormal gait or spinal contour.  Range of motion testing revealed flexion to 70 degrees, extension to 20 degrees, left lateral flexion to 20 degrees, left lateral rotation to 30 degrees, right lateral flexion to 30 degrees, and right lateral rotation to 30 degrees.  The Veteran's combined range of motion was 200 degrees, and the examiner noted that the Veteran experienced objective evidence of pain on active range of motion.  The examiner stated that the Veteran did not have additional limitations after three repetitions.  The examiner also noted that the reduced range of motion represented normal findings for the Veteran because of his large abdominal girth.  The examiner noted that the Veteran was able to bend over to put on his shoes from a standing position which equated to forward flexion to 90 degrees.  The examiner found no evidence of spinal ankylosis.  In review of functional impact, the examiner stated that the Veteran's lumbar spine disability did not have any effects on his usual daily activities.  

In May 2010 the Veteran stated to VAMC staff that his pain was a ten out of ten, with pain going to his upper back, with occasional tingling sensation.  Lay statements from June 2010 indicate that the Veteran suffers from constant back pain every day.  In July 2010, VA sought an opinion on the functional impact to the Veteran based on his service-connected disabilities.  The examiner noted that the Veteran suffers from constant lower back pain with tightness.  The Veteran denied any radiations.  The Veteran could not lift more than forty pounds, and could not lift more than twenty pounds repeatedly.  The examiner stated that the Veteran's low back condition had no effect on his usual daily activities but partially on instrumental activities of daily living.  Antalgic gait was noted, partially due to the Veteran's low back pain.  Range of motion testing revealed flexion to 90 degrees, extension to 30 degrees, left lateral flexion to 30 degrees, right lateral flexion to 30 degrees, let rotation to 45 degrees, and right rotation to 45 degrees.   Pain was noted at the end of forward flexion, and repetitive motion did not decrease the Veteran's range of motion or function.  The veteran did not exhibit spasm or guarding.     

In May 2012 the Veteran underwent a back conditions Disability Benefits Questionnaire (DBQ).  The examiner reviewed the Veteran's medical history and noted that the Veteran suffers from flare-ups.  The flare-ups were described as increased back pain, stiffness, and weakness of his back, which occur at least once a day for anywhere between two hours and an entire day.  The Veteran stated that he cannot do anything during a flare-up and must rest.  Range of motion testing revealed forward flexion to 10 degrees with pain beginning at 5 degrees, extension to 5 degrees, with pain at 5 degrees, right lateral flexion to 10 degrees with pain at 5 degrees, left lateral flexion to 5 degrees with pain at 5 degrees, right lateral rotation to 10 degrees with pain at 5 degrees, left lateral rotation was not noted.  The Veteran declined to undergo repetitive testing because the initial range of motion testing made his pain and stiffness worse.  

In review of the Veteran's functional loss the examiner noted weakened movement, excess fatigability, pain on movement, instability of station, and disturbance of locomotion.  Tenderness at the right paralumbar area was noted, and guarding and/or muscle spasm was present though it did not result in abnormal gait or spinal contour.  Reflex, and sensory exams were both normal.  The Veteran denied having radicular pain, and the examiner did not find any other radicular symptoms or neurological abnormalities.  The Veteran did not suffer from intervertebral disc syndrome.  The examiner noted that the Veteran regularly used a brace and cane for support while walking.  In review of the functional impact of the Veteran's lumbar spine disability, the examiner noted that the Veteran was unable to lift anything from the floor because it required bending, that the Veteran is only capable of walking fifteen yards and he must walk slowly and take stops.  The examiner noted that the Veteran similarly could not stand often and would have to change positions constantly.          

In statements received from the Veteran in July 2014, he stated that he struggles with his pain on a daily basis.  The Veteran had numerous lay statements from friends attesting to the fact that his physical condition has declined. 

In July 2014 the Veteran again underwent a back conditions DBQ.  In review of the Veteran's flare-ups the examiner noted that the Veteran suffers from pain and stiffness daily for a few minutes, and becomes immobile until he gets it under control.  Range of motion testing revealed forward flexion to 70 degrees with pain at 70 degrees, extension to 10 degrees with pain at 10 degrees, right lateral flexion to 15 degrees with pain at 15 degrees, left lateral flexion to 15 degrees with pain at 15 degrees, right lateral flexion to 15 degrees with pain at 15 degrees, right lateral rotation to 15 degrees with pain at 15 degrees, and left lateral rotation to 5 degrees with pain at 5 degrees.  The Veteran's combined range of motion was 145 degrees.  The Veteran was able to perform repetitive use testing, and the examiner actually noted that post range of motion testing was a little better than initially.  In review of the functional impairment caused by the Veteran's lumbar spine, the examiner found that the Veteran suffered from less movement than normal, and pain on movement.  The examiner noted that the Veteran had guarding or muscle spasm which was severe enough to result in abnormal gait.  Muscle strength, reflexes, and sensory examinations were all normal.  The Veteran denied radicular pain or any other signs or symptoms due to radiculopathy.  The examiner also noted that the Veteran did not have any other related neurological abnormalities related to his lumbar spine disability.  The examiner found that the Veteran did not have intervertebral disc syndrome.  The Veteran used a cane as an assistive device due to both his ankle and back disabilities.  In review of the Veteran's functional impact caused by his lumbar spine, the examiner stated that the Veteran cannot lift more than ten pounds with frequency, had limitations walking both in duration and distance, and had to take breaks for periods of time when sitting.      

Private medical records were received by VA in August 2014, contained in the records were back pain complaints, and related MRIs.  

Based on the evidence of record, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent prior to May 8, 2012.  Even with considerations of additional limitations of motion and function due to pain and other limiting factors, the Veteran's service-connected lumbosacral spine disability did not manifest forward flexion of the thoracolumbar spine to 60 degrees or less, combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour (such as scoliosis, reversed lordosis, or abnormal kyphosis).  Specific to range of motion testing, the Veteran exhibited forward flexion of 70 degrees in December 2009, and 90 degrees in May 2010.  The Veteran's combined range of motion for his thoracolumbar spine was 200 degrees in December 2009, and 270 degrees in May 2010.  The VA examiner also noted that the Veteran did not have tenderness or guarding severe enough to cause abnormal gait or spinal contour at the December 2009 VA examination.  The evidence of record also fails to show that the Veteran suffered from favorable or unfavorable ankylosis prior to May 8, 2012.  The Veteran's symptomatology does not warrant a rating in excess of 10 percent disabling for the initial stage on appeal.  38 C.F.R. § 4.71a Diagnostic Code 5242.   

Based on the evidence of record, the Board further finds that the Veteran is not entitled to a rating in excess of 40 percent beginning from May 8, 2012.  The evidence of record fails to show that the Veteran suffered from favorable or unfavorable ankylosis.  Thus, the Veteran is not entitled to a rating in excess of 40 percent for his lumbar spine disability.  

The Board finds that the Veteran's lumbar spine does not warrant a higher disability rating based on incapacitating episodes, as the examination reports of record show that the Veteran has not had any incapacitating episodes, and the Veteran has not contended that he had any period of bed rest prescribed by a physician.  38 C.F.R. § 4.71a.  Similarly, the Veteran has not shown any radicular or neurological symptoms related to his lumbar spine disability which require consideration.  38 C.F.R. § 4.71a.

The Board takes notice of the Veteran's complaints of daily pain and finds that he is competent to testify as to the severity of the symptomatology associated with his thoracolumbar spine.  See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  Additionally, his statements are presumed credible, as his complaints of pain have remained consistent in both his lay testimony and the medical record.  However, his evaluations, of 10 percent and 40 percent, already take pain into consideration in accordance with 38 C.F.R. § 4.59, in which it states that it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Furthermore, with regard to the issue of whether a disability rating in excess of 10 percent prior to May 2012, and in excess of 40 percent beginning from May 2012 is warranted on the basis of flare-ups under 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995), the Board concludes that the Veteran's ratings adequately contemplates his current functional impairment due to flare-ups.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's lumbar spine disability because the rating criteria reasonably describe his disability level and symptomatology with regard to his specific symptoms of pain, limitation of motion, tenderness, problems walking, and with sitting.  This is so, even when the disabilities are considered in the aggregate.  Johnson  v. McDonald, 2013-7104 (Fed. Cir. Aug. 6, 2014).  Accordingly, referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

As mentioned in the introduction, the Veteran was awarded TDIU and has not disagreed with that rating decision.  Thus, analysis of TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is not warranted.  

New and Material Evidence

The Veteran seeks to reopen a previously denied claim of service connection for a bilateral knee disability.

In general, RO decisions are final when they are not timely appealed.  See 38 U.S.C.A. § 7105.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Only evidence presented since the last final denial will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996). 
 
The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

In March 1993 the Veteran was denied service connection for his knees because service medical records did not show any complaint, treatment, or diagnosis of a knee condition.  Evidence submitted since the March 1993 rating decision indicates that the Veteran's knees, lumbar spine, and bilateral ankle disability combine to cause issues with the Veteran's gait.  Specifically, at the Veteran's July 2010 VA examination, the examiner noted that the Veteran suffered from antalgic gait due to his low back pain, knees, and ankles.  Thus, there is an indication that the Veteran's service-connected lumbar spine disability, and service connected bilateral ankle disability may have caused or aggravated the Veteran's current knee arthralgia.  As the Board has an obligation to consider all theories of entitlement when determining service connection, the Board finds that the medical evidence fulfills the low threshold for new and material evidence, and triggers the duty to assist.      


ORDER

Entitlement to an initial rating in excess of 10 percent for degenerative disc disease and spinal stenosis of the lumbar spine, prior to May 8, 2012, and in excess of 40 percent beginning from May 8, 2012, is denied.

As new and material evidence has been received to reopen a claim for service connection for a bilateral knee disability, the appeal, to this extent, is granted.


REMAND

As outlined above, the Board has reopened the Veteran's previously denied claim of service connection for a bilateral knee disability.  Having reviewed the record, the Board finds that additional development is necessary before the underlying claim can be adjudicated on the merits.

A review of the Veteran's Service Treatment Records (STR) show that the Veteran sought treatment for his bilateral ankle injury on numerous occasions.  On one occasion the Veteran complained of knee and calf pain in addition to his ankle pain.  The Veteran reported numbness and tingling, with pain and tenderness to his knee, calf, and ankles.  Post-service, the Veteran's knee arthralgia has also impacted his gait, along with his service-connected lumbar spine, and bilateral ankle disabilities.  Thus, the evidence of record suggests that the Veteran's bilateral knee disability may be related to the reported in-service injuries and complaints and/or to the Veteran's already service-connected disabilities on a secondary basis.  However, the evidence of record is insufficient to decide the claim.  McLendon v. Nicholson, 20 Vet.App. 79, 81 (2006).  Therefore, a VA examination and medical opinion is warranted.  Updated VA treatment records should be obtained as well.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records. If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for an examination to determine if the Veteran has a bilateral knee disability; and if so, the etiology of that condition.  The claims folder must be made available to and be reviewed by the examiner.  All appropriate test and studies should be accomplished and all clinical findings should be reported in detail.

a. Based on the evidence of record, can it be determined with a reasonable degree of medical certainty that the Veteran has a left and/or right knee disability?  If the Veteran has developed any such disorder, is it at least as likely as not (50 percent or greater probability) that this disorder had its onset during service, or was otherwise caused by any incident that occurred during service, including the Veteran's complaint of knee pain in-service, or as a result of his in-service ankle trauma?

b. Is it at least as likely as not (50 percent or greater probability) that the Veteran's lumbar spine disability and/or bilateral ankle disability is the cause of any currently diagnosed left and/or right knee disability?

c. Is it at least as likely as not (50 percent or greater probability) that the Veteran's lumbar spine disability and/or bilateral ankle disability caused a worsening of any currently diagnosed left and/or right knee disability, beyond the normal progress of that disease?

d. If such aggravation is found, the examiner should determine: (1) the baseline manifestations of the Veteran's diagnosed left and/or right knee disability; and (2) the increased manifestations that are proximately due to the Veteran's service-connected lumbar spine disability and/or bilateral ankle disability.

The examiner should explain the reasons and bases for each opinion provided.  In this regard, a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.   

3.  Thereafter, readjudicate the Veteran's claim for service connection.  If the benefits sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


